Citation Nr: 0606159	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-24 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction 
as secondary to service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to January 1969 and again from July 1971 to 
August 1973. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, made several amendments to the 
law governing certain VA claims, to include redefining VA's 
duty-to-assist and notification obligations.  Regulations 
implementing the VCAA have been published. The VCAA applies 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding notice 
requirements under the VCAA, indicating that VA must 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence.  

Here, the veteran was never sent a VCAA letter adequately 
identifying the evidence necessary to substantiate the 
erectile dysfunction claim, the evidence presently of record, 
and his and VA's respective responsibilities in development 
of evidence.  While a June 2004 statement of the case (SOC) 
appears to have notified the veteran of the law and 
regulations pertaining to his claim, he was never sent a 
specific letter providing notice of the VCAA, as it applies 
to this claim for increased rating.  Under Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (DAV), the Board may not provide notice 
on its own.   

Additionally, the medical records in the file reflect 
treatment through November 2004. The RO should obtain all 
medical records from November 2004 to the present relevant to 
the veteran's claim. VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 
Requests for VA medical records should be made since the 
evidence may not be currently complete.  

Accordingly, the case is REMANDED for the following:

1. The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other 
applicable legal precedent. In 
particular, the RO should send the 
veteran and his representative a letter 
advising them specifically of the laws 
and regulations pertaining to claims for 
increased ratings for erectile 
dysfunction, what he needs to establish 
entitlement to the benefits sought, what 
the evidence shows, and of his and VA's 
respective responsibilities in claim 
development. The veteran should also be 
advised to submit any pertinent evidence 
in his possession. The veteran and his 
representative should be given the 
opportunity to respond.

2. Obtain the veteran's medical records 
for treatment from: 
*	the VA Medical Center in Omaha, 
Nebraska from November 2004 to the 
present, and
*	the VA Medical Center in Nebraska 
City, Nebraska from November 2004 to 
the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3. After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter. The RO 
must consider all applicable laws and 
regulations. If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


